NOTE: This order is nonprecedential.


  Wniteb ~tate~ DACHNIWSKYJ v. OPM                                         2

      IT Is ORDERED THAT:
    The motion is granted. No further extensions should
be anticipated.
                                 FOR THE COURT


      JAN 11 2012               /s/ Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: Janice Lea Boback, Esq.
    Dmytro Kurywczak, Esq.
    Hillary A. Stern, Esq.                     FILED
                                       U.s. COURT OF APPEALS FOR
                                          THE FEDERt.l CIRCUIT
s21
                                           JAN 1 72012
                                             JAN HORBALY
                                              • CLERK